Supreme Court of Florida
                            ____________

                           No. SC19-1511
                            ____________

                           DAVID PUZIO,
                             Petitioner,

                                 vs.

                       STATE OF FLORIDA,
                          Respondent.

                           June 24, 2021

LAWSON, J.

     We accepted review of the Fourth District Court of Appeal’s

decision in the juvenile sentencing case of Puzio v. State, 278 So. 3d

82 (Fla. 4th DCA 2019), because it expressly and directly conflicts

with our decision in Williams v. State, 242 So. 3d 280 (Fla. 2018),

on the same question of law. See art. V, § 3(b)(3), Fla. Const. The

conflict turns on the proper remedy for a harmful Alleyne error that

occurs where, in sentencing a juvenile offender under section

775.082(1)(b), Florida Statutes (2020), the trial court enhances the

sentence under section 775.082(1)(b)1. without a jury finding of the
fact that authorizes the enhancement, namely whether the juvenile

offender “actually killed, intended to kill, or attempted to kill the

victim.” 1 See Alleyne v. United States, 570 U.S. 99, 103 (2013)

(“Any fact that, by law, increases the penalty for a crime is an

‘element’ that must be submitted to the jury and found beyond a

reasonable doubt.”); see also Williams, 242 So. 3d at 288 (holding

that the section 775.082(1)(b) finding authorizing the enhancement

“is an ‘element’ of the offense, which Alleyne requires be submitted

to a jury and found beyond a reasonable doubt”).

     In Williams, we held that the “proper remedy” for a harmful

Alleyne error in this context “is to resentence the juvenile offender

pursuant to section 775.082(1)(b)2.,” 242 So. 3d at 282, which

applies to a juvenile offender “who did not actually kill, intend to

kill, or attempt to kill the victim.” Id. at 287 (quoting

§775.082(1)(b)2.). In Puzio, however, the Fourth District remanded

for the trial judge to remedy the same harmful error through a



      1. The 2016 version of section 775.082(1)(b) applied to the
resentencing in Williams, whereas the 2017 version applied to the
resentencing at issue here. However, there is no substantive
difference between these versions or the current version of the
statute.


                                  -2-
“ministerial correction” of sentence, for which “[t]he defendant need

not be present.” Puzio, 278 So. 3d at 86. Because the remedy

approved by the Fourth District falls short of the de novo

resentencing that Williams requires, we quash the district court’s

decision and remand with instructions to remand to the trial court

for resentencing as required by Williams.

                           BACKGROUND

     In 1994, when Petitioner David Puzio was a juvenile, he and

two adults perpetrated a carjacking, in which two victims were shot

and killed. Id. at 84. The jury found Puzio guilty of two counts of

first-degree murder and one count of armed carjacking, and the

State sought the death penalty for the two homicide convictions. Id.

Puzio’s jury recommended life, and the trial court sentenced Puzio

to life in prison without parole on all three counts. Id.

     In 2017, Puzio was resentenced following the United States

Supreme Court’s decision that “mandatory life-without-parole

sentences for juveniles violate the Eighth Amendment.” Id. (quoting

Miller v. Alabama, 567 U.S. 460, 470 (2012)). With respect to the

homicide convictions, the trial court considered whether Puzio

should be resentenced, as argued by the State, pursuant to section


                                 -3-
775.082(1)(b)1.—the sentencing statute applying to juveniles “who

actually killed, intended to kill, or attempted to kill the victim”—or,

as argued by Puzio, pursuant to section 775.082(1)(b)2.—the

sentencing statute applying to juveniles “who did not actually kill,

intend to kill, or attempt to kill the victim.” Puzio, 278 So. 3d at 84

(quoting § 775.082(1)(b) 1.-2., Fla. Stat. (2017)).

     While Puzio faced a possible life sentence under both

provisions, if sentenced under section 775.082(1)(b)1., he would

also receive a mandatory minimum of at least forty years in prison,

with entitlement to a sentencing review after twenty-five years. See

§§ 775.082(1)(b)1., 921.1402(2)(a), Fla. Stat (2017). In contrast, if

sentenced under section 775.082(1)(b)2., the mandatory minimum

would not apply, and if Puzio was sentenced to more than fifteen

years in prison, he would be entitled to a sentencing review after

fifteen years. See §§ 775.082(1)(b)2., 921.1402(2)(c).

     Puzio argued that he should be resentenced under section

775.082(1)(b)2. “because the jury was not asked to find, and did not

find, that he actually killed, attempted to kill, or intended to kill the

victims, as required under section 775.082(1)(b)1.” Puzio, 278 So.

3d at 85. He supported this argument by highlighting that the


                                  -4-
verdict form failed to ask his jury to differentiate between felony

murder and premeditation when determining whether he was guilty

of first-degree murder. Additionally, Puzio argued that his penalty-

phase jury made a contrary finding when it wrote the word “yes”

next to the following mitigating factor: Puzio “was an accomplice in

the offense . . . but the offense was committed by another person

and [Puzio]’s participation was relatively minor.”

     Ultimately, the trial court applied section 775.082(1)(b)1. and

resentenced Puzio on both homicide counts “to sixty years in

prison, with entitlement to review after having spent twenty-five

years in prison.” Puzio, 278 So. 3d at 85. However, contrary to

section 775.082(1)(b)1., the trial court failed to state that Puzio

would be imprisoned for “at least forty years on the first[-]degree

murder counts.” Puzio, 278 So. 3d at 85. Puzio appealed to the

Fourth District, which temporarily relinquished jurisdiction to the

trial court to comply with section 775.082(1)(b)3., which requires a

written finding by the trial court “as to whether a person is eligible

for a sentence review hearing under s. 921.1402(2)(a) or (c),” based

upon “whether the person actually killed, intended to kill, or

attempted to kill the victim.” § 775.082(1)(b)3.


                                  -5-
     During the relinquishment, this Court decided Williams.

Thereafter, the trial court issued a written sentencing order in

Puzio’s case, in which it explained that “although it proceeded

under subsection 775.082(1)(b)(1) [in resentencing Puzio] . . . it

equally finds a sixty-year sentence appropriate under section

775.082(1)(b)(2) in light of the facts of this case.” Puzio, 278 So. 3d

at 85. Almost two weeks later, without holding a hearing or

notifying the parties, the trial court also issued a new disposition

order—adding a mandatory forty-year minimum to Puzio’s

sentences for the homicide convictions. Id.

     Puzio’s appeal then proceeded before the Fourth District. The

district court applied this Court’s decision in Williams to conclude

that the trial court committed an Alleyne error when resentencing

Puzio under section 775.082(1)(b)1. because “no jury has found

beyond a reasonable doubt that he actually killed, intended to kill,

or attempted to kill the victims.” Id. at 85-86. The district court

further held that the Alleyne error was harmful because “[t]he

record does not demonstrate beyond a reasonable doubt that a

rational jury would have found the defendant killed, intended to




                                 -6-
kill, or attempted to kill the victim[s].” Id. at 86 (summarizing

conflicting evidence and arguments in the record).

     As to the proper remedy, however, rather than ordering the

resentencing required by Williams, the Fourth District reversed and

remanded for “ministerial correction” of Puzio’s sentences for the

two homicide offenses under section 775.082(1)(b)2., with a right to

review after Puzio spent fifteen years in prison. Puzio, 278 So. 3d at

86. The Fourth District further directed that Puzio “need not be

present for this ministerial correction” and offered the following

reasoning for why Puzio was not entitled to the resentencing

required by Williams:

     [T]he trial court already stated that “it equally finds a
     sixty-year sentence appropriate under section
     775.082(1)(b)(2) in light of the facts of this case.” . . .
     [T]he trial court’s comments conclusively show that the
     court would have imposed the same sentence.

Puzio, 278 So. 3d at 86.

     This Court accepted discretionary jurisdiction based on

express and direct conflict between the “ministerial correction”

remedy ordered in Puzio and the resentencing remedy ordered in

Williams. See art. V, § 3(b)(3), Fla. Const.




                                 -7-
                              ANALYSIS

     We quash the Fourth District’s decision because its remedy of

a “ministerial correction” of sentence at which “[t]he defendant need

not be present,” Puzio, 278 So. 3d at 86, falls short of the remedy of

resentencing pursuant to section 775.082(1)(b)2., which Williams

establishes is “the appropriate remedy for” the harmful Alleyne

error at issue, Williams, 242 So. 3d 280 at 292. “[R]esentencing is a

new proceeding.” State v. Collins, 985 So. 2d 985, 989 (Fla. 2008).

Therefore, resentencing under Williams must transpire “de novo on

all issues bearing on the proper sentence,” Teffeteller v. State, 495

So. 2d 744, 745 (Fla. 1986), pursuant to section 775.082(1)(b)2. in

order to provide “the full panoply of due process considerations” to

which the defendant is entitled, State v. Scott, 439 So. 2d 219, 220

(Fla. 1983).

     We recognize that the Fourth District based its “ministerial

correction” remedy on the trial court’s statement during

relinquishment that it would have imposed the same sentences for

the homicide offenses had it resentenced Puzio in the first instance

under section 775.082(1)(b)2. See Puzio, 278 So. 3d at 86.

However, “[i]t is no answer to say that [Puzio] could have received


                                 -8-
the same sentence with or without” the presence of the harmful

Alleyne error. Williams, 242 So. 3d at 287 (quoting Alleyne, 570

U.S. at 115). Moreover, as ministerial corrections do not function

“to make substantive changes affecting a party’s rights,” United

States v. Suarez-Perez, 484 F. 3d 537, 541 (8th Cir. 2007), the

harmful Alleyne error that deprived Puzio of a constitutional

resentencing in 2017 cannot be cured through a ministerial

correction that, by definition, would continue to deny Puzio the

constitutional sentencing proceeding he has yet to receive. Cf.

Jordan v. State, 143 So. 3d 335, 339 (Fla. 2014) (“[A] resentencing

at which the trial judge has judicial discretion is not a ministerial

act.”). Rather, we hold that Puzio is entitled to the de novo

resentencing required by Williams.

     Although our holding resolves the conflict issue, the State has

asked us to go further by expanding Williams to afford it the

opportunity to empanel a jury on resentencing to make the finding

required to enhance Puzio’s sentence pursuant to section

775.082(1)(b)1. In support of its argument, the State cites our

decision in Gaymon v. State, 288 So. 3d 1087, 1093 (Fla. 2020),




                                 -9-
where we authorized such a remedy on resentencing under a

different statutory provision.

     We decline to decide this issue for a couple of reasons. First,

Puzio argues that his jury already found that he did not actually

kill, intend to kill, or attempt to kill the victims. Regardless of

whether or not he is correct, the unique facts of Puzio’s case make

it a less-than-ideal vehicle for revisiting the double-jeopardy

concerns that caused the Williams court to forego the possibility of

empaneling a jury and hold instead that the remedy of

“resentencing pursuant to section 775.082(1)(b)2. is the more

prudent course.” Williams, 242 So. 3d at 293. Moreover, and

perhaps even more critically, the State neither asked the trial court

to empanel a jury nor raised the issue in the district court, and the

potential double jeopardy implications of empaneling a jury have

not been fully briefed. Accordingly, we limit our holding to the

jurisdictional issue. See Savoie v. State, 422 So. 2d 308, 312 (Fla.

1982) (“[A]uthority to consider issues other than those upon which

jurisdiction is based is discretionary with this Court and should be

exercised only when these other issues have been properly briefed

and argued . . . .”).


                                 - 10 -
                           CONCLUSION

     The Fourth District’s “ministerial correction” remedy falls

short of the remedy of de novo resentencing under section

775.082(1)(b)2., which Williams establishes is the proper remedy for

the harmful Alleyne error at issue. Accordingly, we quash the

Fourth District’s decision in Puzio and remand with instructions to

remand to the trial court for resentencing as required by Williams.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal
– Direct Conflict of Decisions

     Fourth District - Case No. 4D17-3034

     (Broward County)

Kevin J. Kulik, Coral Springs, Florida; and Ashley D. Kay, Miami,
Florida,

     for Petitioner

Ashley Moody, Attorney General, Amit Agarwal, Solicitor General,
Jeffrey Paul DeSousa, Chief Deputy Solicitor General, and Kevin
Golembiewski, Deputy Solicitor General, Tallahassee, Florida; and
Celia Terenzio, Chief Assistant Attorney General, and James J.



                                - 11 -
Carney, Senior Assistant Attorney General, West Palm Beach,
Florida,

     for Respondent




                              - 12 -